Exhibit 10.12



NYFIX, INC.
2007 OMNIBUS EQUITY COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT



                    Non-Qualified Stock Option Agreement (this “Agreement”),
dated as of October 2,
2007 (the “Date of Grant”), between NYFIX, Inc. (“NYFIX”) and Brian Bellardo
(the
“Participant”).





BACKGROUND





                    Pursuant to the terms of the NYFIX, Inc. 2007 Omnibus Equity
Compensation Plan
(the “Plan”), NYFIX desires to (i) provide an incentive to the Participant, (ii)
encourage the
Participant to contribute materially to the growth of NYFIX and its subsidiaries
(collectively, the
“Company”) and (iii) more closely align the Participant’s economic interests
with those of NYFIX
stockholders by means of a Nonqualified Stock Option Grant. Whenever capitalized
terms are used
in this Agreement, they shall have the meanings set forth in this Agreement or,
if not defined in this
Agreement, as set forth in the Plan.

                    The Plan allows the Company to provide rewards and
incentives to certain
employees of the Company by, among other things, granting them opportunities to
purchase shares
of Stock. The Committee has determined that it would be in the best interest of
the Company and
its stockholders to grant the Options to the Participant under the Plan.

                    In consideration of the covenants and agreements set forth
in this Agreement, and
intending to be legally bound hereby, the Participant and NYFIX hereby agree as
follows:





ARTICLE 1





GRANT OF OPTIONS





                    1.1     Grant of Options. The Participant is hereby granted
Nonqualified Stock
Options representing the right to purchase 30,000 shares of Stock subject to the
restrictions and
conditions set forth in this Agreement. References in this Agreement to “Option”
and “Options”
mean the options granted hereby, individually and in the aggregate.

                    1.2     Option Price. The Option Price of the Options is
$4.60 per share, which
is the same as the Fair Market Value of a share of Stock on the Date of Grant. 

                    1.3     Grant Information. The Options have been granted
under the Plan. The
Committee authorized the grant of the Options on the Date of Grant.





ARTICLE 2





EXERCISABILITY OF OPTIONS





                    All of the Options are unvested on the Date of Grant.
Options shall vest upon, but
only upon, the earliest to occur of the events described in Section 2.1, 2.2 or
2.3 and shall become






exercisable as described in Section 2.5, in each case subject to the limitations
set forth in Section
2.5. All unvested Options shall be forfeitable as set forth in Section 2.5 and
shall be non-
transferable as set forth in Section 5.2. All shares of Stock issued upon
exercise of Options shall be
transferable, although:

                              (a)     transferability may be subject to
pre-clearance, blackout, registration
and other requirements and restrictions under the Company’s insider trading and
other compliance
policies and procedures; and

                              (b)     transfers by executive officers should be
reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of the
Securities Exchange Act of 1934.

                    2.1     Time Vesting. If not sooner vested and unless
previously forfeited pursuant
to Section 2.5, all of the Options shall vest based on the passage of time as
follows:



                              (i)      25% of the Options shall vest on March
10, 2008; and



                              (ii)     the remaining 75% of the Options shall
vest ratably on the 10th day of
each month over the next 36 months such that 100% of the Options are vested on
March 10, 2011.

                    If a partial Option would vest on any date, the total number
of Options vesting on
such date shall be rounded up to the nearest whole Option.

                    2.2     Accelerated Vesting. If not sooner vested and
exercisable, and unless
previously cancelled pursuant to Section 2.5 or 4.2, all of the Options shall
vest and become
immediately exercisable upon a termination of the Participant’s employment (i)
by the Company
without Cause (as defined in 5.1), or (ii) by the Participant for Good Reason
(as defined in Section
5.1), in either case within one year following Change in Control.

                    2.3     Discretionary Vesting and Exercisability. The
Committee may accelerate the
vesting of any or all of the Options at any time and for any reason.

                    2.4     Exercise; Restriction on Exercise. No unvested
Options shall be exercisable.
All vested Options shall become exercisable at the time they first vest and
shall cease to be
exercisable at the time they expire and are forfeited as provided in Section 2.5
or Article 4.

                    2.5     Effect of Termination of Employment on Vesting;
Expiration of Unvested
Options. All unvested Options expire upon the earliest to occur of:

                              (i)     the time of notification of the
termination of the Participant’s
employment by the Company for Cause;

                               (ii)    termination of Participant’s employment
for any reason other than
Cause; and

                               (iii)   expiration as provided in Section 4.1.



2

 



                    2.6     Change in Control. Except as otherwise provided in
this Agreement, the effect of a
Change in Control on the Participant’s Options is subject to Section 17 of the
Plan.





ARTICLE 3





EXERCISE OF OPTIONS





                    3.1     Person Who Can Exercise. Exercisable Options may
only be exercised by
the Participant, except that, in the event of the Disability of the Participant,
those Options may be
exercised by the Participant’s legal guardian or legal representative and, in
the event of death, those
Options may be exercised by the executor or administrator of the Participant’s
estate or the Person
or Persons to whom the Participant’s rights under those Options pass by will or
the laws of descent
and distribution.

                    3.2     Procedure for Exercise. Exercisable Options may be
exercised in whole or in
part with respect to any portion thereof that is exercisable. To exercise an
exercisable Option, the
Participant (or such other Person who shall be permitted to exercise that Option
as set forth in
Section 3.1) must complete, sign and deliver to the Company an exercise notice
in a form to be
provided by the Company together with payment in full of the Option Price
multiplied by the
number of shares of Stock with respect to which that Option is exercised, in
accordance with the
option exercise procedures of the Company as in effect from time to time. The
right to exercise any
Option shall be subject to the satisfaction of all conditions set forth in such
form of exercise notice.
Payment of the Option Price shall be made in cash (including check, bank draft
or money order).
The Participant’s right to exercise the Option shall be subject to the
satisfaction of all conditions set
forth in such exercise notice.



                    3.3     Withholding of Taxes.



                              (i)     The Company shall withhold or deduct from
any or all payments or 
amounts due to or held for the Participant (or such other Person who may be
permitted to exercise
Options as set forth in Section 3.1), whether due from the Company or held in
the account of the
Participant (or such other Person) at any broker facilitating the exercise of
Options, or secure
payment from the Participant of, an amount (the “Withholding Amount”) equal to
all taxes
(including unemployment (including FUTA), social security and medical (including
FICA), and
other governmental charges of any kind as well as income and other taxes)
required under any
applicable law to be withheld or deducted with respect to any and all taxable
income and other
amounts attributable to the Options.



                              (ii)      The Withholding Amount shall be
determined by the Company.



                              (iii)     Immediately upon request by the Company,
the Participant agrees to
pay all, or a portion if so requested by the Company, of the Withholding
Amount to the Company in cash.

                              (iv)     The timing of withholding or deduction
from such payments or
amounts shall be determined by the Company.



3




ARTICLE 4





EXPIRATION OF OPTIONS





                    4.1     Expiration. Vested and unvested Options shall expire
at 5:00 p.m., Eastern
Daylight Time on October 2, 2017.

                    4.2     Earlier Expiration. Notwithstanding Section 4.1,
upon the earliest to occur of
the following:

                              (i)   all unvested Options shall expire as
provided in Section 2.5;

                              (ii)  upon the Participant’s termination of
employment by the Company for
Cause, all vested Options shall expire immediately at the time notice of such
termination is
given (unless otherwise determined by the Company in its sole discretion);





                              (iii)   upon the Participant’s termination of
employment by the Company
without Cause or the Participant’s resignation from employment with the Company
other than in
connection with death or Disability, all vested Options shall expire upon the
earlier of (a) the
ninetieth day following the date of such termination or (b) the expiration of
the Options under
Section 4.1; and

                               (iv)    upon the Participant’s termination of
employment due to the
Participant’s death or Disability, all vested Options shall expire upon the
earlier of (a) the 12-month
anniversary of the date of such termination or (b) the expiration of the Options
under Section 4.1. 

                    4.3      Cancellation. Vested and unvested Options which
expire unexercised shall
be treated as cancelled.

                    4.4     Effective Date. For purposes hereof, except as
otherwise set forth in Sections
2.5 and 4.2, the date of resignation or termination of employment means the last
date of actual
employment, even if a different date is used for administrative convenience in
connection with
employee retirement, benefit or welfare plans.





ARTICLE 5

MISCELLANEOUS



                    5.1      Definitions.



                              (i)     “Cause” shall mean that the Company has
“cause” to terminate the Participant’s employment upon:





                                       (a)     gross neglect or willful
misconduct which is or is
reasonably expected to be materially and demonstrably injurious to the Company
or its customers or
vendors; material breach by the Participant of his confidentiality,
non-competition or non-
solicitation obligations owed to the Company; or willful and continuing refusal
or continuing failure
(in either case other than due to death or Disability) by the Participant to
substantially perform his
duties or responsibilities for or owed to the Company; or



4




                                       (b)     conviction of or plea of guilty
or no contest by the
Participant to a felony or a crime of moral turpitude.

                             (ii)     “Disability” shall mean disability as
determined by the Committee
in accordance with the standards and procedures similar to those under the
Company’s long-term
disability plan, if any. If at any time that the Company does not maintain a
long-term disability
plan, “Disability” shall mean any physical or mental disability which is
determined to be total and
permanent by a doctor selected in good faith by the Committee. 

                             (iii)     “Good Reason” shall mean that the
Participant has “good reason” to
terminate his employment upon the occurrence of any of the following events
without the
Participant’s prior written consent: (a) a material reduction in the
Participant’s base salary or annual
bonus incentive; (b) the assignment of duties materially inconsistent with the
Participant’s position
or a material reduction in the Participant's responsibilities or authority (in
each case in this Clause
b), so long as notice that Good Reason has occurred is given by the Participant
to the Company
within 6 months (or such longer period as the Company may allow) after such
occurrence and
further provided the Company has not cured the circumstances giving rise to the
Good Reason
within 10 days of receipt of such notice); or (c) the requirement that the
Participant relocate his
principal place of employment to a location more than 50 miles from the
Participant’s current
location.

                   5.2     Options Not Transferable. Options may not be
transferred (other than by will
or laws of descent and distribution). Any attempt to effect a transfer of
Options that is not permitted
by the Plan or this Agreement shall be null and void.

                   5.3     Code Section 409A. The parties recognize that certain
provisions of this
Agreement may be affected by Code Section 409A and agree to negotiate in good
faith to amend
this Agreement with respect to any changes necessary or advisable to comply with
Code Section
409A.

                   5.4     Notices. All notices, requests and demands to or upon
the parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
or email notice, when
received, addressed as follows to the Company and the Participant, or to such
other address as may
be hereafter notified by the parties hereto:



5


                              (i)      If to the Company, to it at the following
address:     NYFIX, Inc.
100 Wall Street - 26th Floor
New York, NY 10005
Attn: General Counsel



                              (ii)     If to the Participant, to his most recent
primary residential address
or business telecopy or email address as shown on the records of the Company.

                    5.5    No Right to Continued Employment. The Participant
acknowledges and
agrees that, notwithstanding the fact that the vesting of the Options is
contingent upon his continued
employment by the Company, this Agreement does not constitute an express or
implied promise of
continued employment or confer upon the Participant any rights with respect to
continued
employment by the Company.

                    5.6     Stockholder Approval of the Plan. In the event that
the stockholders of
NYFIX do not approve the Plan, this Agreement shall continue to be governed by
the terms of the
Plan.

                    5.7     Amendments and Conflicting Agreements. This
Agreement may be amended
by a written instrument executed by the parties which specifically states that
it is amending this
Agreement or by a written instrument executed by the Company which so states if
such amendment
is not adverse to the Participant or relates to administrative matters.

                    5.8     Governing Law and Interpretation. This Agreement
shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts
made and to be performed therein without regard to the conflicts of law
principles thereof.
Whenever the word “including” is used herein, it shall be deemed to be followed
by the phrase
“without limitation.” Unless otherwise specified herein, all determinations,
consents, elections, and
other decisions by the Committee may be made, withheld, or delayed in its sole
and absolute
discretion.

                    5.9     Titles. Titles are provided herein for convenience
only and are not to serve as
a basis for interpretation or construction of this Agreement.

                    5.10    Counterparts. This Agreement may be executed in
counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether
received in original form or by telecopy or other electronic means. Facsimile
signatures shall be as
effective as original signatures.

                    5.11    Construction. The construction of this Agreement is
vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
Persons.





* * *



6




                    IN WITNESS WHEREOF, the Company has caused this Agreement to
be
executed by a duly authorized officer.



NYFIX, INC.

By:  /s/ Scott A. Bloom       
Name:  Scott A. Bloom      

 



PARTICIPANT’S ACCEPTANCE





The Participant acknowledges that he has read this Agreement, has received and
read
the Plan, and understands the terms and conditions of this Agreement and the
Plan and hereby
accepts the foregoing Options and agrees to be bound by the terms and conditions
of this
Agreement and the Plan.



PARTICIPANT

Signed  /s/ Brian Bellardo     

 

7
